DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehl (U.S. 2007/0176406).
Regarding claims 1-3, 8-11 and 13, Ruehl discloses a heavy-duty vehicle frame rail clamp on mounting bracket, comprising: a first member (a first cylinder spacer 16); a second member (a second cylinder spacer 16); a third member (12) that is configured to contact the first member (16) and the second member (16); and at least one fastener (18) that is applied to the third member (12), and which upon a fastening thereof is configured to generate a clamping force on: i) the first member (16), and ii) the second member (16), wherein the first member (16) and the second member (16) have the same shape (both spacers 16 have same shape) at a point where the clamping force is exerted; wherein a shape of the third member (12) differs from: i) the shape of the first member (16), and ii) the shape of the second member (16); wherein different regions of the first member (16), the second member (16), wherein the first and second members (16) have an anchoring portion to which at least one accessory is attachable (any wherein in between the first and second ends of the spacer could be considered to correspond with anchoring portion and is capable for attaching an accessory such as a belt or trap) and the third member (12) have different characteristics, wherein the different characteristics of the first and second member include a material composition (each spacer 16 includes a depression 34, therefore different regions of spacer 16 is considered to have different composition) and the different characteristics of the third member include a material thickness (the member 12 includes a boss 28, therefore different regions of the member 12 is considered to have different thickness); wherein upon a fastening thereof the at least one fastener (18) is configured to also generate additional clamping forces on different points of a heavy-duty vehicle frame rail (14) via contact with the first member (16) and the second member (16), respectively; wherein the third member (12) is configured to overlap (see fig. 1) at least one non-movable component (22) of the heavy-duty vehicle frame rail (14) to thereby close an open profile of the heavy-duty vehicle frame rail, wherein a profile of the heavy-duty vehicle frame rail is a C-shape.

Allowable Subject Matter
Claims 4-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        November 4, 2022